Citation Nr: 1510160	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for hearing loss.

2. Whether new and material evidence has been received with respect to the claim of service connection for tinnitus.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned in a November 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Service connection for hearing loss and tinnitus was denied in a June 2006 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claims has been received since the denial.


CONCLUSION OF LAW

The June 2006 RO denial of service connection for hearing loss and tinnitus became final, and new and material evidence has been received sufficient to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens and remands the claims for hearing loss and tinnitus, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in June 2006 denying the Veteran's claims of service connection for hearing loss and tinnitus.  The RO found no evidence that the Veteran's current hearing loss and tinnitus were related to his service.  The Veteran was notified of his appellate rights but did not appeal his claims, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the June 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the June 2006 denial included the Veteran's claim, service records, a VA examination, and treatment records.  The VA examination recorded hearing loss disability and unilateral tinnitus, but the examiner provided a negative opinion based on a lack of evidence of hearing change in service.  Since the last final denial of service connection for hearing loss, VA obtained a second examination and medical opinion.  The December 2012 examiner provided an opinion on the question of whether the Veteran's current hearing loss and tinnitus could be related to service.  This evidence was not previously reviewed by agency decision makers and addresses the unestablished fact of nexus to service.  As new and material evidence has been received with respect to the claims for hearing loss and tinnitus, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for hearing loss is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for tinnitus is granted.


REMAND

The December 2012 VA examiner's opinion is inadequate because it does not address all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner did not address August 1973 service audiograms, which show abnormal hearing thresholds and a note of treatment and issuance from the hearing conservation program.




Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the December 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on hearing loss and tinnitus.  The examiner should address the following:

a. Is hearing loss at least as likely as not related to service?

b. Is tinnitus at least as likely as not related to service?

NOTE the August 1973 audiograms showing abnormal hearing and the note and issuance from the hearing conservation program.  

The examiner must consider all relevant lay and medical evidence, including the Veteran's statements of continuous symptoms, and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


